DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "the cap has a portion formed therein having a convex shape on a lower end side must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-5 objected to because of the following informalities: 
Lines 10-12 of claim 1 recite "first concave portion coaxial with the longitudinal axis formed in the upper surface of the outer rim of the packing, a groove-shaped second concave portion coaxial with the longitudinal axis formed in the lower surface of the outer rim of the packing" it is recommended to be changed to read "first concave portion coaxial with the longitudinal axis AND formed in the upper surface of the outer rim of the packing, a groove-shaped second concave portion coaxial with the longitudinal axis AND formed in the lower surface of the outer rim of the packing." As currently written, it introduces two new longitudinal axes formed from the upper and lower surface of the outer rim (which would be an antecedent issue). However, from the drawings it appears to reference the already introduced longitudinal axis.
In claim 1, "an outer edge of the bent portion shares a shared side wall with an inner edge of the first concave portion" should read "an outer edge of the bent portion shares a shared side wall with an outer edge of the first concave portion" as technically it shares an exterior of the edge of the concave portion. Alternatively, it can be reworded to the inward facing edge (relative to the longitudinal axis). Note, the later references to this edge would need to be changed as well. 
In claim 2, "having a convex shape on a lower end side around the lower rim thereof" should read "having the convex shape on a lower end side around the lower rim thereof" as this refers to a part that was already introduced at the end of claim 1. See 35 U.S.C 112 rejection below.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “irregular surface” in claim 1 is a relative term which renders the claim indefinite. The term “irregular surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Irregular surface is a vague term and not further defined by the specification. It could apply to the finish, the shape, the material, etc
Claim 1 recites the limitation "the longitudinal axis of the cylindrical neck" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term “groove shape with a bottom toward the bottom” in claim 1is a relative term which renders the claim indefinite. The term “groove shape with a bottom toward the bottom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is assumed that “the bottom” is referring to the common bottom introduced a sentence prior that is shared between the first and second concave portions. The current phrasing makes it sound as though the location of the bottom is shared between the three members; the first concave, second concave, and groove portion. However, this is not what is depicted in the figures. Even directionally, the surface extends over said referenced “bottom.” The phrasing is also confusing as the latter bottom in the phrase can be confused for the first bottom of the statement, groove shape with a bottom, it is recommended to rename the initial “a bottom” to “a groove shape bottom.” So, for the purposes of examination, it is interpreted that “the groove shape bottom” extends towards the outer rim in the vertical direction. 
	Claim 2 refers to a pressing member that “has a protruding circumferential lip having a convex shape on a lower end side around the lower rim thereof.” Claim 3 refers to a pressing member that “has a lower end side that is convex in vertical cross- sectional shape along a plane including the vertical direction.” It is unclear if these limitations are referring to the convex shape on the lower side of the cap already established in claim 1. If so, it is recommended that the applicant uses the word “the” preceding convex shape and clarify the refence. As written these statements are indefinite and rejected under 35 U.S.C. 112(b). For the purposes of examination, it shall be interpreted that the convex geometry referenced in claims 2 and 3 is the same part as claim 1.


Allowable Subject Matter
	Claims 1-5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 1-3 are rejected due to the 112(a) rejection above, however, if rewritten to overcome the rejection would be
allowable. The supplied prior art, JP S60-035056 (from IDS) and other prior art, such as Gibbs (US 2989208 A), disclose similar structures with grooved structures, however, fail to teach of feature 43 in the drawings of the current application and accordingly, the portion of claim 1 that discloses “a bent portion bent in a groove shape with a bottom toward the bottom and formed at an position radially outboard of a center of the packing and radially inboard of an area where the surface the first concave portion and the second concave portion are formed.” Additionally, said prior art failed to teach of a similar cap structure, in regards to the changes of width, protrusion member, and the central protrusion also taught in claims 2-4. There is no combination of prior art that could reasonably overcome these limitations and would have been obvious. Consequentially, claims 4 and 5 is rejected due to its dependencies to rejected claims 1 and 2, additionally these claims are tied to the allowable subject matter of claims 1 and 2 presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735